DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 08 July 2022 for the application filed 19 July 2018. Claims 15, 17, 20, 21, 23, and 44-58 are pending:
Claims 1-14, 16, 18, 19, 22, and 24-43 were previously canceled;
Claims 48-58 have been withdrawn as explained in the 25 August 2021 Office action;
Claims 15, 17, 20, 21, 23, and 44-47 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2017/079914, filed 10 April 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201610091769.8, filed 19 February 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674; Fed. Cir. 1994; MPEP §2111.01 IV). To act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope.
Independent Claim 15 recites the phrase “clear water” in the limitation “washing the substrate with clear water to remove redundant alkaline”. However, the disclosure does not clearly set forth a special definition for this phrase; therefore, the Examiner will interpret “clear water” to be of its plain and ordinary meaning in the art, i.e., water free from impurities, such as distilled water.

Claim Objections
Claim 44 is objected to because of the following informalities:
“has a concentration of 1 wt % - U10 wt %” is an obvious unintended error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17, 20, 21, 23, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over YING et al. (Journal of Colloid and Interface Science 265 (2003) 396-403) in view of BADENHOP et al. (GB 2151177 A).
Regarding Claim 15, YING discloses the preparation of membranes by phase inversion (i.e., a membrane or coating preparation method; §2.4) from acrylic acid graft- or 4-vinylpyridine graft-copolymerized poly(vinylidene fluoride) copolymer solutions (i.e., a polymer compound containing an ionizable hydrophilic group; §2.3). Briefly, a 12 wt% N-methyl-2-pyrrolidone solution (i.e., wherein the polymer compound solution has a concentration of 0.001 wt% - 40 wt%; §2.4) of the copolymer solution is cast onto a glass plate (i.e., coating or immersing a substrate in a polymer compound solution; wherein the substrate is selected from glass, metal, plastic, screen, sheet, and fabric); the plate is immersed in an aqueous alkaline coagulation bath having a pH value of 8 to 14 prepared with NaOH and NaCl to form a membrane by phase inversion (i.e., fully immersing the polymer compound coated substrate in an alkaline solution to implement phase inversion of the polymer compound while enabling ionization of the hydrophilic group of the polymer compound thereby forming the membrane or coating on the substrate; wherein the alkaline solution comprises at least one of NaOH, KOH, ammonia water, or Na2CO3; performing wet phase inversion of the polymer compound in the polymer compound coating or layer on the substrate and then fully immersing the polymer compound coated substrate in the alkaline solution; §2.4).
YING is differentiated from the claimed method in that YING fails to explicitly disclose “washing the substrate with clear water to remove redundant alkaline”. YING discloses that the membrane left in the alkaline coagulation bath is separated from the glass plate and subsequently “[i]t was then extracted in a second bath of double distilled water (§2.4), i.e., YING seems to disclose “it” (presumably the membrane) is washed with distilled water instead of the glass plate (i.e., the claimed substrate).
However, such a claimed step of “washing the substrate… to remove redundant alkaline solution” would be considered obvious to one of ordinary skill in the art. If an object is considered unclean or dirty, it would be obvious to clean or wash such an object to remove any contaminants. In this case, because the claim recited that the substrate has “redundant alkaline solution”, it is clear that such an alkaline solution is unwanted in the final membrane product; thus, one of ordinary skill would be motivated to remove said redundant solution. Absent evidence that such a step is critical beyond providing the expected result of a cleaned surface, the claimed step of “washing the substrate” is considered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Alternatively, BADENHOP discloses washing a filter element in water after immersion in a coagulation bath to advantageously remove any residual solvent (e.g., N-methylpyrrolidone; pg. 7, line 90) and other chemicals (pg. 1, lines 107-111). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to wash a filter element to remove any residual solvent and chemicals as taught by BADENHOP in the method of preparing a membrane via immersion in a solvent coagulation bath disclosed by YING.
The limitation “wherein the membrane or coating comprises a stable hydration protection layer on the surface thereof” is inherently disclosed in the prior art. YING discloses a method for preparing a grafted PVDF membrane to improve the hydrophilicity of the hydrophobic PVDF (abstract, §1, par. 1-3). The resultant membrane taught by YING includes a hydrophilic layer at the solid-fluid interface of the membrane (§3.2.4, par. 2), indicating that the membrane surface contains the grafted concentration of hydrophilic AAc polymers, which to one of ordinary skill in the art encompasses the so-claimed “stable hydration protection layer on the surface thereof”.
The limitations “wherein the membrane or coating on the substrate… has a static contact angle of greater than 140° and an adhesive force of less than 10 µN with respect to an oil phase system in water” are considered property limitations of the membrane or coating. As indicated in the instant disclosure, p00107 indicates that “[a] contact angle is a measure of wetness degree” and p00108 indicates that “[a]n adhesive force refers to the capability of a material to adhere to the surface of another material”, which are considered intrinsic properties of the claimed membrane or coating. Thus, to a person of ordinary skill in the pertinent art, a “contact angle” and “an adhesive force” of the membrane or coating do not further limit the claimed inventive method because such limitations are directed toward properties of the membrane or coating produced by the claimed inventive method. Furthermore, these limitations do not add any additional structure to the membrane or coating on the substrate or any active method steps beyond those already claimed to the claimed membrane or coating preparation method. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). For these reasons, these limitations are not considered for patentability in the claimed inventive membrane or coating preparation method.
The limitation “while enabling ionization of the hydrophilic group of the polymer compound, thereby forming the membrane or coating on the substrate” is directed toward an intended result of the claimed step of “fully immersing the polymer compound coated substrate in an alkaline solution to implement phase inversion of the polymer compound”. Similarly, the limitation “washing the substrate with clear water to remove redundant alkaline” (emphasis added) is directed toward an intended result of the claimed step of “washing the substrate with clear water”. Because YING discloses immersing a cast membrane in an aqueous coagulation bath having a pH value of 8 to 14 prepared with NaOH and NaCl and because BADENHOP discloses washing with water, the practice of such steps of “fully immersing” and “washing the substrate” will necessarily result in the ionization of hydrophilic groups of the polymer compound and in the removal of any excess chemicals on the surface of the membrane, respectively. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Thus, this limitations of “while enabling ionization of the hydrophilic group of the polymer compound, thereby forming the membrane or coating on the substrate” and “to remove redundant alkaline” are inherent given the prior art.
Regarding Claim 17, modified YING makes obvious the membrane or coating preparation method of Claim 15. YING further discloses an aqueous coagulation bath (i.e., wherein a solvent of the alkaline solution is a poor solvent of the polymer compound; §2.4).
Regarding Claim 20, modified YING makes obvious the membrane or coating preparation method of Claim 15. YING further discloses acrylic acid graft- or 4-vinylpyridine graft-copolymerized poly(vinylidene fluoride) copolymer solutions were prepared (i.e., a polymer compound comprises an aliphatic polymer or aromatic polymer at least modified with any one or two or more of a hydrophilic group selected from… a carboxyl group; §2.3).
Regarding Claim 21, modified YING makes obvious the membrane or coating preparation method of Claim 20. YING further discloses acrylic acid graft- or 4-vinylpyridine graft-copolymerized poly(vinylidene fluoride) copolymer solutions were prepared (i.e., wherein the aliphatic polymer comprises any one of or a copolymer of two or more of… polyvinylidene fluoride; §2.3).
Regarding Claim 23, modified YING makes obvious the membrane or coating preparation method of Claim 20. YING further discloses acrylic acid graft-copolymerized poly(vinylidene fluoride) copolymer solutions were prepared (i.e., wherein the polymer compound is selected from any one of or a combination of two or more of… polyacrylate-grafted polyvinylidene fluoride; §2.3).
Regarding Claim 46, modified YING makes obvious the membrane or coating preparation method of Claim 15. YING further discloses an aqueous coagulation bath having a pH value of 8 to 14 prepared with NaOH and NaCl (§2.4). At pH of 11 and 14, the NaOH concentrations are 0.001 mol/L and 1 mol/L, respectively; thus, the disclosed range of pH 8 to 14 indicates a NaOH concentration that overlaps with the claimed range of 0.001 mol/L – 10 mol/L. YING further discloses at the higher end of the pH range, the carboxyl groups on the surface of the PAAc-g-PVDF membranes predominate and are more available for ionization (§3.2.3; pg. 400, col. 2) and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 47, modified YING makes obvious the membrane or coating preparation method of Claim 15. YING further discloses an aqueous coagulation bath having a pH value of 8 to 14 prepared with NaOH and NaCl (§2.4). At pH of 12.7 and 13, the NaOH concentrations are 0.05 mol/L and 0.1 mol/L, respectively; thus, the disclosed range of pH 8 to 14 indicates a NaOH concentration overlapping the claimed range of 0.05 mol/L – 0.1 mol/L. YING further discloses that at the higher end of the pH range, the carboxyl groups on the surface of the PAAc-g-PVDF membranes predominate and are more available for ionization (§3.2.3; pg. 400, col. 2) and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Claims 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over YING et al. (Journal of Colloid and Interface Science 265 (2003) 396-403) in view of AERTS et al. (Journal of Membrane Science 283, 2006, pg. 320-327), as applied to Claim 15 above, and further with evidentiary support from ZHOU et al. (CN 103933873 A, machine translation referenced herein).
Regarding Claims 44 and 45, modified YING makes obvious the membrane or coating preparation method of Claim 15.YING further discloses a 12 wt% N-methyl-2-pyrrolidone solution of the PAAc-graft-PVDF copolymer solution (§2.4). Modified YING fails to disclose the polymer compound solution has a concentration of 1 wt% - 10 wt% (Claim 44) or 2 wt% - 8 wt% (Claim 45).
However, as evidenced by ZHOU, in PVDF-based polymer membranes, a high PVDF concentration ensures film strength, but reduces film porosity and thereby membrane flux (p0017). Thus, one of ordinary skill in the art at the time of the filing of the invention would consider PVDF concentration to be a result-effective variable for the optimization of membrane properties, including film strength, porosity, and flux. Therefore, the claimed ranges of the polymer compound solution having concentrations of 1 wt% - 10 wt% and 2 wt% - 8 wt% would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Response to Arguments
	Applicant’s amendments filed 08 July 2022 have been fully considered and are persuasive. The 35 USC 103 rejections of Claims 15, 17, 20, 21, 23, 44, 46, and 47 as being unpatentable over YING in view of AERTS have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made under 35 USC 103 as being unpatentable over YING in view of BADENHOP.
The Examiner acknowledges that the AERTS reference fails to disclose a washing step under similar conditions or conditions that one of ordinary skill in the art would consider to be reasonable to combine with YING. The cited prior art BADENHOP discloses a similar membrane formation process using an alkaline coagulation bath and further discloses the limitation of washing.
Please note the Claim Objection to Claim 44.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777